Exhibit 10.73
Amendment to the Employment Agreement
Between NationsHealth, Inc. and Tim Fairbanks
THIS AMENDMENT is dated as of December 23, 2008, between NationsHealth, Inc., a
Delaware corporation (the “Company”), and Tim Fairbanks (the “Executive”).
WHEREAS, the Company and the Executive are parties to an employment agreement
dated May 14, 2008 (the “Employment Agreement”);
WHEREAS, the Internal Revenue Service has issued final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and
WHEREAS, the Executive and the Company have agreed to amend the Employment
Agreement as set forth below in order to comply with the Section 409A final
regulations.
NOW, THEREFORE, the Company and the Executive amend the Employment Agreement,
effective as of January 1, 2009 as follows:

1.   The following sentence is added after the first sentence of Section 3(b):  
    “Any bonus shall be paid by the Company in the calendar year immediately
following the completion of the performance period as soon as practicable
following the completion of the audit of the Company’s financial statements, but
in no event later than December 31st of such year.”

2.   The word “elect” replaces the phrase “are eligible to receive” in
Section 4(b).

3.   The following is added after the last sentence in section 4(b):       “The
Company and the Executive intend that the first 18 months of coverage shall be
exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). Any medical coverage required after such 18 month
period shall be provided under an insurance policy in a manner that is
non-taxable under the Code. The Company may choose to provide this coverage
under its group policy covering active employee. If the Company is unable to
provide such coverage under its group policy, it shall use commercially
reasonable efforts to secure and individual policy to provide for coverage on
the same basis as under the Company’s group medical plan as in effect on the
Executive’s separation from service.”

4.   The following is added at the end of Section 4(d):       “within 90 days
after Executive incurs such expenses. Reimbursement will be made within 90 days
of the receipt by the Company of the appropriate documentation.”

 

 



--------------------------------------------------------------------------------



 



5.   The following replaces the first sentence of Section 5(b):       “Upon
termination of this Amended Agreement before the end of the current term (x) by
the Company without Cause or (y) by the Executive for Good Reason or disability,
Executive shall be entitled to his accrued base salary and any bonus amount
earned but not yet paid (the “Accrued Compensation”). Subject to compliance with
Sections 7 and 8, and provided that the termination of Executive’s employment
constitutes a “separation from service” within the meaning of Section 409A of
the Code and as determined after applying the presumptions set forth in Treas.
Reg. Section 1.409A-1(h)(1), Executive shall also be entitled to all of the
following benefits:”

6.   Section 5(b)(i) is amended and restated as follows:       “Unless the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (determined using any identification date designated by the Company in
accordance with Section 409A), the Company shall pay to the Executive,
immediately after the date of termination, a lump-sum payment equal to the
Executive’s Annual Salary for twenty-four (24) months. If the Executive is a
“specified employee” within the meaning of Section 409A, the Company shall make
the payment on the first regular pay date following the six-month anniversary of
the date of termination.”

7.   The word “elect” replaces the phrase “are eligible to receive” in
Section 5(b)(ii).

8.   The following is added at the end of Section 5(b)(ii):       “The Company
and the Executive intend that the first 18 months of coverage shall be exempt
from the application of Section 409A of the Code. Any medical coverage required
after such 18 month period shall be provided under an insurance policy in a
manner that is non-taxable under the Code. The Company may choose to provide
this coverage under its group policy covering active employee. If the Company is
unable to provide such coverage under its group policy, it shall use
commercially reasonable efforts to secure and individual policy to provide for
coverage on the same basis as under the Company’s group medical plan as in
effect on the Executive’s separation from service.”

9.   Section 5(d) is amended and restated as follows:       “If prior to May 12,
2010 there is a Change of Control, and following the Change of Control, the
Executive and the Company or the surviving entity, as the case may be, cannot,
within 60 days following the date of the Change of Control, agree on employment
terms under which the Executive remains in the employ of the Company or the
surviving entity, then the Executive shall be entitled, in addition to any other
termination benefits conferred upon Executive following a Change of Control
pursuant to Section 5(b), to an additional lump sum payment of $500,000.00 (the
“Supplemental Change of Control Payment”), payable within 30 days following the
date that the parties determine that they were not able to reach an agreement,
but in no event later than March 15th of the year following the year in which
the Change of Control occurs.”

10.   Except as expressly modified by the terms of this Amendment, the
provisions of the Employment Agreement shall continue in full force and effect.

11.   This Amendment may be executed in several counterparts, each of which
shall be deemed an original and which together shall constitute but one and the
same instrument.

12.   This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Florida without regard to its conflicts of law principles.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment, as of the
day and year first written above.

                        NationsHealth, Inc.    
 
           
 
  By:    /s/ Glenn M. Parker, M.D.    
 
   
 
 
   
 
               Its:  CEO    
 
     
 
              Executive    
 
           
 
  By:    /s/ Tim Fairbanks    
 
   
 
 
   

 

 